Citation Nr: 9919558	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  96-11 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from October 1946 to September 
1947.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the November 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which found that 
no new and material evidence had been presented to reopen the 
claim of service connection for the cause of the veteran's 
death.  


FINDING OF FACT

The additional evidence associated with the claims folder 
since the April 1995 Board decision which denied the 
appellant's application to reopen her claim for service 
connection for the cause of the veteran's death is not new 
evidence as compared to the evidence reviewed by the Board in 
April 1995, but rather, cumulative and redundant evidence.


CONCLUSION OF LAW

The additional evidence received subsequent to the April 1995 
Board decision which denied the appellant's application to 
reopen her claim for service connection for the cause of the 
veteran's death is not new and material, and the claim is not 
reopened. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156, 
3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows the veteran disappeared in November 1978 and 
has been missing since that time.  He was declared legally 
dead by a state court in June 1986, and found to be presumed 
dead for VA purposes by an administrative decision in 
September 1989.  At the time of his disappearance service 
connection was in effect for a scar, residual of a laceration 
to the forehead, evaluated as noncompensably disabling, and 
anxiety reaction, rated as 30 percent disabling.  The 
appellant, the veteran's widow, applied for service 
connection for the cause of the veteran's death in September 
1989.  The RO denied service connection in November 1989 and 
that denial was affirmed by the Board in July 1991.  

The appellant applied to reopen her claim in May 1992, 
submitting lay statements from relatives and acquaintances 
who related that the veteran was erratic and violent, both at 
home and during his work as a policeman.  The authors 
expressed the belief that the veteran's seemingly irrational 
behavior was caused by disabilities incurred in service.  
Several indicated the veteran had claimed to have a metal 
plate inserted in his head due to injuries incurred in 
service, which caused severe headaches and also was believed 
to be the cause of his disturbed mental state.  The appellant 
and the other writers reported that the veteran was 
physically and mentally abusive to her and just prior to his 
appearance the veteran was particularly agitated.  

The RO's July 1992 and September 1992 rating decisions 
finding that the appellant's additional evidence did not 
constitute new and material evidence to reopen the claim were 
affirmed by a Board decision in April 1995.  

Received in July 1995 was the appellant's application to 
reopen her claim.  In support of her claim the appellant 
submitted an additional lay statement signed by her sister 
and brothers which attested to their knowledge that the 
veteran was known to behave irrationally, and was violent and 
emotionally abusive to the appellant.  Also received were 
various newspaper excerpts stating that the veteran was 
prosecuted for bombing a business office 12 years prior to 
his disappearance, that a reward was offered for information 
related to his whereabouts following his disappearance, and 
that his family had petitioned to have him declared legally 
dead after he had been missing for more than seven years.

When the appellant testified at her personal hearing before 
the Board she expressed the belief that the veteran's 
disappearance was related to his anxiety.  Reportedly her 
husband had taken medication for pain as long as she had 
known him.  The appellant married the veteran in 1972.  She 
stated she was unable to obtain medical records of the 
veteran's treatment just prior to his disappearance inasmuch 
as the doctors who had seen him were deceased.  Although the 
veteran had told her that he had a metal plate in his head 
due to a service-connected injury, the appellant reported 
that she had not been able to find any record of such in his 
service medical records.  

New and Material Evidence Analysis

By a decision in April 1995, the RO found that no new and 
material evidence had been presented to reopen the claim for 
service connection for the cause of the veteran's death.  The 
claim, however, will be reopened if new and material evidence 
has been submitted since the last final decision on the 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).  On appeal the issue of new and 
material evidence must be addressed in the first instance by 
the Board because it goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim de novo.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).

Under applicable regulation:

[n]ew and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) and Evans v. Brown, 9 Vet. App. 273 (1996).  
It should also be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In Elkins v. West, 12 Vet. App. 209 (1999), the U. S. Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that a three step process 
is required for reopening claims under the holding of the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998): the Secretary must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.

In its November 1995 rating decision, the RO applied the 
regulatory definition of new and material evidence and also 
noted another standard of new and material evidence which had 
been set forth in the decision of the Court held in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  That test required 
that, in order to reopen a previously denied claim, "there 
must be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome." Colvin at 174.  The Board notes, 
however, that in a recent decision, Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) concluded that in the 
Colvin decision, the Court impermissibly ignored the 
definition of "material evidence" adopted by VA (in 
38 C.F.R. § 3.156) as a reasonable interpretation of an 
otherwise ambiguous statutory term (38 U.S.C.A. § 5108) and, 
without sufficient justification or explanation, rewrote the 
statute to incorporate the definition of materiality from an 
altogether different benefits scheme.  The decision in Hodge 
stressed that under the regulation new evidence that was not 
likely to convince the Board to alter its previous decision 
could be material if that evidence provided "a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision." 
Hodge, at 1363.  Hence, the Federal Circuit overruled the 
Colvin test for purposes of reopening claims for the award of 
veterans' benefits.  

In view of the recent decision by the Federal Circuit in 
Hodge, the appellant's application to reopen the previously 
denied claim for service connection for the cause of the 
veteran's death must be analyzed under the definition of new 
and material evidence provided at 38 C.F.R. § 3.156(a) 
(1999), rather than the standard set forth in Colvin.  
However, the decision in this case will not address the 
question of whether "material evidence" has been added to 
the record.  As will be explained further below, the evidence 
added in support of the request to reopen the claim is 
entirely cumulative and redundant, and, therefore, fails to 
meet the standard for "new" evidence under 38 C.F.R. 
§ 3.156.  For this reason, there is no need to assess the 
materiality of the evidence.  Accordingly, the changes in law 
resulting from Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998), 
do not affect the outcome of this decision.

When any veteran dies from a service connected or compensable 
disability, the veteran's surviving spouse, children and 
parents are entitled to dependency and indemnity 
compensation. 38 U.S.C.A. § 1310 (West 1991).  Under the 
applicable criteria, a death will be considered to result 
from a service connected disability when the evidence 
establishes that disability incurred in or aggravated by 
service either caused, or contributed substantially or 
materially to the veteran's death. 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.  For a service-connected disability to 
constitute a contributory cause of death, it must be shown to 
have contributed substantially and materially to the 
veteran's death; combined to cause death; aided or lent 
assistance to the production of death; or resulted in 
debilitating effects and general impairment of health to an 
extent that would render the veteran materially less capable 
of resisting the effects of other disease or injury causing 
death, as opposed to merely sharing in the production of 
death. 38 C.F.R. § 3.312.

The evidence associated with the claims folder subsequent to 
the April 1995 Board decision holding that no new and 
material evidence had been presented to reopen the claim for 
service connection for the cause of the veteran's death, 
includes the appellant's testimony as noted above, a lay 
statement signed by her sister and brothers which attested to 
their knowledge that the veteran was known to behave 
irrationally, and was violent and emotionally abusive to the 
appellant, as well as newspaper excerpts demonstrating that 
the veteran was prosecuted for bombing a business office 12 
years before his disappearance, that a reward was offered for 
information related to the veteran's whereabouts after his 
disappearance, and that his family petitioned to have him 
declared legally dead after he had been missing for more than 
seven years.  

The additional evidence relates entirely to facts that were 
established by the appellant prior to the April 1995 Board 
decision.  When the appellant presented her claim in April 
1995, she included lay statements and contentions pertaining 
to the veteran's irrational behavior and his unexplained 
disappearance.  The deficiency in the case then, as well as 
now, results from the absence of evidence pertaining to what 
happened to the veteran at the time of his disappearance and 
afterward.  The appellant has merely added cumulative 
evidence pertaining to the veteran's behavior prior to his 
disappearance and pertaining to the fact that the 
disappearance has gone unexplained.  Because the evidence 
added to the record is cumulative and redundant, the evidence 
cannot meet the test for new evidence, as defined in 
38 C.F.R. § 3.156.  No further analysis is required with 
respect to the question of whether the additional evidence is 
"material."  In the absence of new evidence, the request to 
reopen the claim necessarily falls short of the standard 
established in 38 C.F.R. § 3.156.

Accordingly, the request to reopen the claim must be denied. 


ORDER

The claim for service connection for the cause of the 
veteran's death is not reopened; new and material evidence 
not having been presented.  




		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

